DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS FOR WAVELENGTH CONVERSION USING LAYERS OF DIFFERENT PHOTOELECTRIC CONVERSION MATERIALS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,122,227 in view Klinghult et al., (US 2010/0102229). While claim 1 of U.S. Patent No. 11,122,227 teaches most limitations of claim 1 of the instant invention, Klinghult teaches an additional, distinguishing limitation in [¶0048], namely wherein a first photoelectric conversion material used in the first pixel unit and a second photoelectric conversion material used in the second pixel unit are different from each other [two layers 507,505, made of different materials].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao, et al., (US Patent No 9,184,198) in view of Klinghult et al., (US 2010/0102229).

Regarding Claim 1: Miao teaches an imaging device, comprising: 
a first pixel unit [Col 7, lines 7-12 teach: an image sensor stack 410 including image sensor layers 415A (i.e. first pixel unit), 415B, and 415C (collectively image sensor layers 415) and optical filter layers 120. The illustrated embodiments of image sensor layers 415 include a pixel array 130] that converts light of a first wavelength range [Col 3, lines 54-58 teach: Light 151 with wavelengths shorter than 495 nm is blocked by optical filter 55 layer 120B, while light 152 with wavelengths longer 495 nm (i.e. first wavelength) is passed and partially absorbed by the pixel array 130 of image sensor layer 115B.] into a first charge [Col 3, lines 20-22 teach: results in photons having longer wavelengths penetrating deeper into the silicon before being absorbed and creating photo-generated charge carriers],
a second pixel unit [Col 7, lines 7-12 teach: an image sensor stack 410 including image sensor layers 415A, 415B (i.e. second pixel unit), and 415C (collectively image sensor layers 415) and optical filter layers 120. The illustrated embodiments of image sensor layers 415 include a pixel array 130] that converts light of a second wavelength range  [Col 3, lines 60-62 teach: wavelengths longer than 590 nm (i.e. second wavelength) is passed and absorbed by the pixel array] into a second charge [Col 3, lines 20-22 teach: results in photons having longer wavelengths penetrating deeper into the silicon before being absorbed and creating photo-generated charge carriers]; and 
 a layer, wherein the first wavelength range includes a shorter wavelength than the second wavelength range [Col 3, lines 58-61 teach: light 152 with wavelengths shorter than 590 nm (i.e. first wavelength range) is blocked by optical filter layer 120A, while light 153 with wavelengths longer than 590 nm (i.e. second wavelength range) is passed and absorbed by the pixel array 130 of image sensor layer 115A.].
wherein the layer is formed between the first pixel unit and the second pixel unit in a depth direction [See Fig. 4, element 120A], 
wherein the layer allows the light of the second wavelength to transmit through , [Col 3, lines 61-63 teach: while light 153 with wavelengths longer than 590 nm (i.e. second wavelength range) is passed and absorbed by the pixel array 130 of image sensor layer 115A.].
However, it does not appear that Miao explicitly teaches wherein a first photoelectric conversion material used in the first pixel unit and a second photoelectric conversion material used in the second pixel unit are different from each other.
In a related field of endeavor, Klinghult teaches wherein a first photoelectric conversion material used in the first pixel unit and a second photoelectric conversion material used in the second pixel unit are different from each other [¶0048 teaches: two layers 507,505, made of different materials, may be used to cover the whole second wavelength range].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Klinghult’s teaching of different photelectric conversion materials used in the separate pixel units into Miao’s imaging device for the benefit, as taught by Klinghult, of providing an area conservative sensor. [Klinghult, Summary of the Invention]

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1. 
In addition, Miao teaches further comprising: a first wiring layer between the first pixel unit and the layer in the depth direction and a second wiring layer under the second pixel unit in the depth direction [Col 4, lines 55-56 teach: output circuitry 125 and signal paths are integrated; and see Fig. 4, element 401].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 3.
In addition, Miao teaches wherein the first wiring layer includes a first wire electrically connected with a second wire of the second wiring layer by a through electrode [Col 6, lines 10-11 teach: through silicon vias as multi-layer interconnects].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1. 
In addition, Miao teaches wherein the layer comprises a multilayer film [Col 5, line 45 teaches: filter is a multi-layer dichroic filter film].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 3.
In addition, Miao teaches further comprising: an optical filter on top of the first pixel unit in the depth direction [Col 5, line 45 teaches: filter is a multi-layer dichroic filter film; and see Fig. 4, element 120].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 3.
In addition, Miao teaches further comprising: a semiconductor layer under the second wiring layer in the depth direction [Col 7, line 12; and Fig. 4, element 140].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 3.
In addition, Miao teaches further comprising: at least one of a logic circuit and a memory circuit [Col 5, first ¶ teaches: During operation, control circuitry 140 is coupled to pixel array 130 to control the operation of pixel array 130. For example, control circuitry 140 may issue reset signals, readout signals, etc. to the pixels within pixel array 130. Readout circuitry 135 is coupled to readout the analog image data from pixel array 130 under control of control circuitry 130. Readout circuitry 135 may typically include column readout lines that transfer out a row of analog image data at a time. Readout circuitry 135 may further include amplifier circuitry, analog-to-digital ("ADC") conversion circuitry, memory buffers, double correlated sampling circuitry, serializer circuitry, etc. The readout circuitry 135 at each image sensor layer 115 is further coupled to communicate the image data readout from their respective pixel array 130 to output circuitry 125 in or on support substrate 105.].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 3.
In addition, Miao teaches further comprising: a control unit that controls an overall drive state of the imaging device [Col 5, first ¶ teaches: During operation, control circuitry 140 is coupled to pixel array 130 to control the operation of pixel array 130. For example, control circuitry 140 may issue reset signals, readout signals, etc. to the pixels within pixel array 130. Readout circuitry 135 is coupled to readout the analog image data from pixel array 130 under control of control circuitry 130. Readout circuitry 135 may typically include column readout lines that transfer out a row of analog image data at a time. Readout circuitry 135 may further include amplifier circuitry, analog-to-digital ("ADC") conversion circuitry, memory buffers, double correlated sampling circuitry, serializer circuitry, etc. The readout circuitry 135 at each image sensor layer 115 is further coupled to communicate the image data readout from their respective pixel array 130 to output circuitry 125 in or on support substrate 105.].

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1. 
In addition, Miao teaches wherein the first pixel unit is formed so as to extend under a plurality of light collection structural elements [Col 4, lines 59-60 teach: includes micro-lens array 160 disposed over the top most image sensor layer 115].


Regarding claim 12: the essence of the claim is taught above in the rejection of claim 11. 
In addition, Miao teaches wherein the plurality of light collection structural elements are on chip lenses [Col 4, lines 65-66 teach: micro-lens array 160 may be disposed directly on (i.e. on chip) image sensor layer 115C].

Regarding claim 13: the essence of the claim is taught above in the rejection of claim 1. 
In addition, Miao teaches further comprising: a plurality of color filters formed above the first pixel unit, wherein the second pixel unit is formed so as to extend under the plurality of color filters [Col 1, lines 18-25 teach: color-sensing image sensors require additional optical components to isolate the different spectral bands in the visual spectrum. Such optical components may 20 include a prism that separates the spectral components of visual light or a color filter array ("CF A"), such as a Bayer Pattern CFA, which isolates the color components using pigmented absorption filters. CF As have become the most dominate color image sensor technology].

Regarding claim 14: the claim is merely an apparatus comprising the imaging device of claim 1 Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 16: the claim is merely an apparatus comprising the imaging device of claim 3. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 17: the claim is merely an apparatus comprising the imaging device of claim 4. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 18: the claim is merely an apparatus comprising the imaging device of claim 5. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 19: the claim is merely an apparatus comprising the imaging device of claim 6. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Regarding claim 20: the claim is merely an apparatus comprising the imaging device of claim 7. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 7 applies equally as well to this claim.


Claim(s) 2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao modified by Klinghult in view of Samuelson et al., (US 2010/0108885).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Miao modified by Klinghult explicitly teaches wherein at least two second pixel units correspond to one first pixel unit.
In a related field of endeavor, Samuelson teaches wherein at least two second pixel units correspond to one first pixel unit. [¶0042 teaches: In the intermediate and far infrared bands, detector pixel sizes tend to be larger by a factor of 2 to 3 times because of the need for increased sensitivity and, accordingly, for a 1/6 inch detector, 70 to 104 pixels may be available. Based on the resolution derived from the polychromatic diffraction MTF performance plots shown in FIGS. 4 and 5, it can be seen that the optical system].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Samuelson’s teaching of at least two second pixel units corresponding to one first pixel unit into Miao modified by Klinghult’s imaging device for the benefit, as taught by Samuelson, of allowing each image sensor to be specifically adapted for the corresponding wavelengths to increase the quality of the captured image. [Samuelson, ¶0005]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1. 
However, it does not appear that Miao modified by Klinghult explicitly teaches wherein the light of the first wavelength range comprises visible light, and wherein the light of the second wavelength range comprises infrared light.
In a related field of endeavor, Samuelson teaches wherein the light of the first wavelength range comprises visible light, and wherein the light of the second wavelength range comprises infrared light [¶0001 teaches: for imaging both in the visible, near infrared and intermediate infrared wavelength bands].
The motivation to combine is the same as for claim 2 [See teaching above]

Regarding claim 15: the claim is merely an apparatus comprising the imaging device of claim 2. Miao teaches an apparatus [Embodiments of an apparatus, system, and method, Col 2, Detailed Description]. Therefore, the rejection of claim 2 applies equally as well to this claim.


Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Yamaguchi et al., (US 2007/0188635) teaches a solid-state imaging device composed of a transparent film and a color filter with microlenses;
Treeza et al., (US 2013/0183788) teaches photodetectors and components with multi-spectral sensing capabilities;
Kuboi, (US 2014/0367554) teaches an imaging element including a plurality of pixels that are two-dimensionally arranged and each have a light receiving part including a photoelectric conversion element and a light collecting part that collects incident light toward the light receiving part; and 
Wajs et al., (US 2016/0254300) teaches an infrared pixel stacked below a visible light pixel or pixels.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485